DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/222 has been entered.
 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 12, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach (US Patent 8,405,420).
Claim 1:  Or-Bach teaches (Figs.8B-8I, Col. 3 lines 34-45, Col. 6 lines 8-20, Col. 15-16) a 3D semiconductor device, the device comprising: a first level comprising first single crystal transistors; and a second level comprising second single crystal transistors, wherein said first level is overlaid by said second level, wherein a vertical distance from said first single crystal transistors to said second single crystal transistors is less than eight microns (Col. 3 lines 34-45, Col. 6 lines 8-20), wherein said first level comprises a layer transferred and bonded level, wherein the second level is bonded to said first level, wherein said bonded level comprises oxide to oxide bonds (Col 16 lines 29-44, Col. 22), wherein said second level comprises a plurality of processors, and wherein said first level comprises a plurality of memory cells (Col. 15-16 lines 57-67, 1-9), and where said plurality of memory cells are processed prior to said layer transferred.  It is noted that the limitation “transferred and bonded” and “and where said plurality of memory cells are processed prior to said layer transferred” are interpreted as a product by process claim limitations and are therefore not given patentable weight in the context of a product claim.  The use of bulk silicon, mono/poly/amorphous silicon are very common and interchangeable in the semiconductor device industry. Or-Bach teaches the continued need to reduce the size of interconnects and device layers to improve device operation and required power (Col. 3 lines 34-45, Col. 6 lines 8-20).  This applies still today as one of the main focus of semiconductor development is continued size reduction.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to claim reduced sizes as it is a main focus of the industry.  Additionally Or-Bach teaches Smartcut (Col 16 lines 29-44) processing which applicant mention in their arguments as using oxide-oxide bonds.
Claim 2:  Or-Bach teaches (Col. 2) at least one of said plurality of memory cells comprises a charge trap type memory cell.  
Claim 5:  Or-Bach teaches (Figs.8B-8I, Col. 3 lines 34-45, Col. 6 lines 8-20, Col. 15-16) first vertical connections and second vertical connections for connecting said first transistors to said second transistors, wherein said plurality of processors comprise a first processor and a second processor, wherein said first processor is connected to said first vertical connections, and wherein said second processor is connected to said second vertical connections.  
Claim 8:  Or-Bach teaches (Figs.8B-8I, Col. 3 lines 34-45, Col. 6 lines 8-20, Col. 15-16) a 3D semiconductor device, the device comprising: a first level comprising first single crystal transistors; and36MonolithIC3D-NOR5con4 a second level comprising second single crystal transistors, wherein said first level is overlaid by said second level, wherein a vertical distance from said first single crystal transistors to said second single crystal transistors is less than eight microns,  wherein said first level comprises at least one processor,  wherein said second level comprises a layer transferred and bonded level,  wherein the second level is bonded to said first level, wherein said bonded comprises oxide to oxide bonds, wherein said second level comprises a plurality of memory cells, and wherein at least one of said plurality of memory cells is a flash type memory cell, and where said plurality of memory cells are processed prior to said layer transferred.  Comments/citations used in claim 1 apply to claim 8 as well.
Claim 12:  Or-Bach teaches (Figs.8B-8I, Col. 3 lines 34-45, Col. 6 lines 8-20, Col. 15-16) first vertical connections and second vertical connections for connecting said first transistors to said second transistors, wherein said first level comprises at least two processors, wherein said at least two processors comprise a first processor and a second processor, wherein said first processor is connected to said first vertical connections, and wherein said second processor is connected to said second vertical connections.  One of ordinary skill in the art would be able to interchange any type of memory (DRAM/Flash etc.) within the scope of the claim language as presented.
Claim 14:  Or-Bach teaches (Col. 2) at least one of said plurality of memory cells is a charge trap type memory.  
Claim 15:  Or-Bach teaches (Figs.8B-8I, Col. 3 lines 34-45, Col. 6 lines 8-20, Col. 15-16) a 3D semiconductor device, the device comprising: a first level comprising first single crystal transistors;  and a second level comprising second single crystal transistors, 37MonolithIC3D-NOR5con4 wherein said first level is overlaid by said second level, wherein a vertical distance from said first single crystal transistors to said second single crystal transistors is less than eight microns, wherein said first level comprises at least one processor,  wherein said second level comprises a plurality of memory cells and wherein said second level comprises a layer transferred and bonded level, wherein the second level is bonded to said first level, and wherein said plurality of memory cells are processed prior to said layer transferred.  It is noted that the limitation “transferred and bonded” and “and where said plurality of memory cells are processed prior to said layer transferred” are interpreted as a product by process claim limitations and are therefore not given patentable weight in the context of a product claim. Comments/citations used in claim 1 apply to claim 15 as well.
Claim 16:  Or-Bach teaches (Col. 2) at least one of said memory cells is a charge trap type memory cell.  
Claim 19:  Or-Bach teaches (Figs.8B-8I, Col. 3 lines 34-45, Col. 6 lines 8-20, Col. 15-16) first vertical connections and second vertical connections for connecting said first transistors to said second transistors, wherein said first level comprises at least two processors, wherein said at least two processors comprise a first processor and a second processor, wherein said first processor is connected to said first vertical connections, and wherein said second processor is connected to said second vertical connections.
    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-7, 9-11, 13, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach (US Patent 8,405,420), as applied to claims 1, 8, and 15 above, and further in view of Kang et al. (US PGPub 2008/0205113)
Regarding claim 3, as described above, Or-Bach substantially reads on the invention as claimed, except Or-Bach does not teach said second level comprises at least four memory arrays, and wherein each of said at least four memory arrays is independently controlled.  Kang teaches [0006-0008, 0034-0035] the second level comprises at least four memory arrays, and wherein each of said at least four memory arrays is independently controlled to accommodate high and low speed operations in the same chip [0004]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Or-Bach to have had second level comprises at least four memory arrays, and wherein each of said at least four memory arrays is independently controlled to accommodate high and low speed operations in the same chip [0004] as taught by Kang.
Claim 4:  Kang teaches [0025, 0034-0036] said second level is customized for a specific application from a generic level.  
Claim 6:  Kang teaches [0025, 0034-0036] (Fig. 2) memory control lines, wherein each of said plurality of memory cells are controlled directly by at least two of said memory control lines.  
Claim 7:  Kang teaches (Fig. 2) the plurality of processors comprise at least four processors.  
Claim 9:  Kang teaches (Fig. 2) said first level comprises at least four processors.  
Claim 10: Kang teaches [0006-0008, 0034-0035] said second level comprise at least four memory arrays, and wherein each of said at least four memory arrays is independently controlled.  
Claim 11:  Kang teaches [0025, 0034-0036] said second level is customized for a specific application from a generic level.  
Claim 13:  Kang teaches [0025, 0034-0036] (Fig. 2) memory control lines, wherein each of said plurality of memory cells is controlled directly by at least two of said memory control lines.  
Claim 17:  Kang teaches (Fig. 2) first level comprises at least four processors.  
Claim 18:  Kang teaches [0025, 0034-0036] said second level is customized for a specific application from a generic level.  
Claim 20:  Kang teaches [0025, 0034-0036] (Fig. 2) memory control lines, wherein each of said plurality of memory cells are controlled directly by at least two of said memory control lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814